Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I drawn to claims 1-10 in the reply filed on 10/21/20 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,643,184 to Toso in view of U.S. Pub. No. 2015/0042143 to Maginness et al.  
Claim 1, Toso discloses a support device, comprising first and second leg attachment portions (26,28), but is silent to a head cradle.  Maginness discloses an adjustable head cradle 112 having a first and second portions (16) attaching to a leg portion 14 [0028].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a head cradle as taught by Maginness yielding predictable results to provide while sitting [0002].  
Claims 2-4, Toso discloses the support device, wherein the first and second leg attachments include portions that are configured to couple above the knee and to couple to the foot of the user (fig. 4).
Claim 5, Toso discloses the support device, wherein the head cradle is adjustable for the head size of the user [0036].
Claim 6-9, Toso, as modified, discloses the support device, wherein first  and second coupling portions are adjustable in length and are made from an integrally formed strap material and form a loop around the leg or foot of the user (col. 3 lines 25-46).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,643,184 to Toso in view of U.S. Pub. No. 2015/0042143 to Maginness et al., and further in view of U.S. Pat. No. 5,001,791 to Toro.    
Claim 10, Toro ‘184 discloses the support device, but is silent to a storage pouch.  Toro ’791 discloses an integral storage case (col 1 lines 31-45).  It would have been obvious for one having ordinary skill in the art at time of the invention to employ storage case as taught by Toro ‘791 yielding predictable results that facilitate carrying the device when not in use.     






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673